 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-76-WBS
11
                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                     CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                     ORDER
     JOSE GARCIA-LOPEZ
14   a.k.a. SANTOS LEON BUSTAMANTE                     DATE: December 2, 2019
     a.k.a. RODRIGO LEON BUSTAMANTE,                   TIME: 9:00 a.m.
15                                                     COURT: Hon. William B. Shubb
                                Defendant.
16

17

18                                                STIPULATION

19         1.     By previous order, this matter was set for status on December 2, 2019.

20         2.     By this stipulation, the parties move to continue the status conference until February 18,

21 2020, and to exclude time between December 2, 2019, and February 18, 2020, under Local Code T4.

22         3.     The parties agree and stipulate, and request that the Court find the following:

23                a)      The government has represented that it has produced discovery in the form of

24         investigative reports and photographs, which the defendant needs further time to review and

25         discuss with his counsel. The government has also made available electronic surveillance

26         discovery, including video surveillance footage, which the defendant will also need time to

27         review and discuss with his counsel.

28                b)      Counsel for the defendant substituted into this matter in May 2019, and has


      STIPULATION TO CONTINUE STATUS AND EXCLUDE       1
      TIME; FINDINGS AND ORDER
 1        familiarized herself with the evidence and proceedings in the case, but requires further time to

 2        pursue avenues of investigation, including potential resolution options. Counsel for defendant

 3        believes that failure to grant the above-requested continuance would deny counsel the reasonable

 4        time necessary for effective preparation, taking into account the exercise of due diligence.

 5               c)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of December 2, 2019 to February 18,

10        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12        of the Court’s finding that the ends of justice served by taking such action outweigh the best

13        interest of the public and the defendant in a speedy trial.

14

15

16

17                                [Stipulation continued on following page.]

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
     TIME; FINDINGS AND ORDER
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5 Dated: November 26, 2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 6
                                                             /s/ James R. Conolly
 7                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
 8

 9 Dated: November 26, 2019                                  /s/ Dina Santos
                                                             DINA SANTOS
10                                                           Counsel for Defendant
                                                             Jose Garcia-Lopez
11                                                           a.k.a. Santos Leon Bustamante
                                                             a.k.a. Rodrigo Leon Bustamante
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         3
      TIME; FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including February 18,

 9 2020, shall be excluded from computation of time within which the trial of this case must be

10 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

11 T4). It is further ordered that the December 2, 2019 status conference shall be continued until February

12 18, 2020, at 9:00 a.m.

13

14          IT IS SO FOUND AND ORDERED.

15          Dated: November 27, 2019

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          4
      TIME; FINDINGS AND ORDER
